Case 2:20-cv-06079-DSF-PVC Document 13 Filed 09/24/20 Page 1 of 2 Page ID #:70



  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ROBERT J. KULICK,                             Case No. CV 20-6079 DSF (PVC)
 12                        Plaintiff,
                                                    ORDER ACCEPTING FINDINGS,
 13          v.                                     CONCLUSIONS AND
                                                    RECOMMENDATIONS OF UNITED
 14   LEISURE VILLAGE ASSOCIATION,                  STATES MAGISTRATE JUDGE
      INC., et al.,
 15
                           Defendants.
 16
 17
 18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records
 19   and files herein, the Report and Recommendation of the United States Magistrate Judge,
 20   and Plaintiff’s Objections. After having made a de novo determination of the portions of
 21   the Report and Recommendation to which Objections were directed, the Court concurs
 22   with and accepts the findings and conclusions of the Magistrate Judge.
 23
 24          IT IS ORDERED that the Complaint is dismissed and Judgment shall be entered
 25   dismissing this action without prejudice for lack of jurisdiction.
 26   \\
 27   \\
 28   \\
Case 2:20-cv-06079-DSF-PVC Document 13 Filed 09/24/20 Page 2 of 2 Page ID #:71



  1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
  2   Judgment herein on Plaintiff at his current address of record.
  3
  4          LET JUDGMENT BE ENTERED ACCORDINGLY.
  5    DATED: September 24, 2020
  6                                             Honorable Dale S. Fischer
                                                UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   2
